Citation Nr: 0204559	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to restoration of a 20 percent rating for 
central serous retinopathy, currently rated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1981.

This appeal arises from July and November 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied service 
connection for tinea pedis and reduced the disability 
evaluation for central serous retinopathy from 20 percent to 
10 percent, respectively.  

In December 1999, the veteran testified at a hearing before 
the undersigned member of the Board of Veterans' Appeals 
(Board) sitting at the RO.  The case was remanded to the RO 
for further development in March 2000.  The requested 
development has been accomplished to the extent possible.

In March 2000, the Board also denied entitlement to service 
connection for macular degeneration of the left eye as 
secondary to service-connected central serous retinopathy and 
service connection for avascular necrosis of the right hip as 
secondary to service-connected disc disease of L4-5, on the 
basis that these claims were not well grounded.  Since that 
decision, however, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.   In part, the new law provides that a claim denied 
as not well grounded between July 14, 1999, and November 9, 
2000, such as the claims decided in the March 2000 Board 
decision, could be readjudicated under the provisions of the 
new law.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  Therefore, the Board refers these claims 
for readjudication to the RO.  See VAOPGCPREC 3-2001.

The veteran revoked the appointment of Veterans of Foreign 
Wars as his representative in December 1999.  There is no 
other formal appointment of a representative of record; 
however, the RO indicated that the VA computer system showed 
Disabled American Veterans as the veteran's representative.  
In February 2001, the RO requested that he clarify the status 
of his representation before VA.  He did not respond.  
Accordingly, the Board will proceed on the assumption that he 
is not represented.  See 38 C.F.R. §§ 20.602, 20.607 (2001).


FINDINGS OF FACT

1.  Tinea pedis did not have its onset during active service 
or result from disease or injury in service.

2.  At the time the 20 percent disability rating assigned for 
service-connected central serous retinopathy was reduced on 
March 1, 1998, it had been in effect for more than five 
years.  

3.  The evidence upon which the reduction was based did not 
clearly demonstrate sustained improvement of the service-
connected central serous retinopathy that was reasonably 
certain to be maintained under the ordinary conditions of 
life.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
tinea pedis.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).

2.  The reduction of the disability rating for service-
connected central serous retinopathy from 20 percent to 10 
percent was not warranted by a preponderance of the evidence, 
and the requirements for restoration have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344(a), 4.75, 
4.83a, 4.84a, Diagnostic Codes 6008, 6009, 6011, 6079 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This law eliminates the previous requirement in 
38 U.S.C.A. § 5107 that a veteran's claim be well grounded as 
a threshold matter and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.  The 
final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In Dyment v. Principi, the Federal Circuit noted that the 
Supreme Court held in Landgraf v. USI Film Prods., 511 U.S. 
244, 272-73 (1994), that a federal statute will not be given 
retroactive effect unless Congress had made its contrary 
intention clear.  The Federal Circuit went on to state that, 
"Section 7 of the VCAA, 114 Stat. 2099, gives retroactive 
effect to the elimination of the well-grounded claim 
requirement by making the statutory change in section 4 
applicable to any claim that was not final as of the date of 
the enactment of the VCAA.  Section 7 of the VCAA, however, 
refers specifically and solely to section 4 of the Act; it 
does not refer to any other provision, including section 
3(a), which relates to the duty to assist.  Accordingly, the 
inference is nearly inescapable that section 3(a) of the 
VCAA, unlike section 4, was not intended to be given 
retroactive effect."  See Dyment v. Principi, No. 00-7075 
(Fed.Cir. April 24, 2002).  

Regardless, VA has fulfilled the broader notice and duty to 
assist requirements as they pertain to this particular case.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); see Karnas v. 
Derwinski, 1 Vet. App. 308, 311-313 (1991).  For instance, 
the veteran was notified of the information necessary to 
substantiate his claims by means of the July and November 
1997 rating decisions, October 1997 and December 1998 
statements of the case (SOC), and August 2001 supplemental 
statement of the case (SSOC), which provided him notice of 
applicable laws and regulations and the reasons and bases for 
the denials.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(a)-(b)).  He was 
also requested to provide specific evidence in support of his 
claims.  See VA letter to the veteran dated February 12, 
2001.  VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

The veteran's service medical records have been lost.  They 
were associated with the claims file in 1981 and were of 
record as recently as 1997.  Efforts to locate them, as 
directed in the Board's March 2000 Remand, were unsuccessful.  
The RO was unable to locate the records on its premises.  
Copies of these records were requested from the National 
Personnel Records Center (NPRC) and Records Processing Center 
(RPC) in 2001, but none were on file.  The RO also requested 
that the veteran submit copies of the service medical records 
that he had in his possession.  See Letter from the RO to the 
veteran, dated February 12, 2001.  He did not respond.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) ("The duty to 
assist is not a one-way street, and, if an appellant wishes 
help, he cannot passively wait for it while withholding 
information that is essential to obtaining evidence necessary 
to deciding his claim.").  Further efforts to obtain these 
records would, therefore, be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).

The RO obtained the veteran's VA treatment records and 
records from MacDill Air Force Base.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has not identified any additional unobtained 
evidence that could be relevant to the claims.  In fact, in 
August 1997 he said that he did not have any medical records 
showing that tinea pedis was service connected.  

The RO provided the veteran VA visual and feet examinations 
in 1997.  The examiner did not offer a medical opinion 
concerning the etiology of the veteran's tinea pedis.  
However, in this case an opinion is not necessary to make a 
decision on the claim, because, as discussed below, there is 
no reasonable possibility that it would aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  No further assistance 
to the veteran is required to comply with the duty to assist.

Although the RO denied the claim for service connection for 
tinea pedis as not well grounded in July 1997, this claim was 
denied on the merits in the August 2001 SSOC.  Accordingly, 
there is no prejudice to the veteran in deciding his claim 
for service connection for tinea pedis on the merits.  He has 
been told what the requirements are to establish service 
connection, has been provided ample opportunity to present 
evidence meeting those requirements, and has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In sum, the requirements of the VCAA have been substantially 
met by the RO.  The Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

Finally, the Board has reviewed all the evidence of record, 
including VA reports of examination dated between 1982 and 
1997, VA treatment records dated from 1994 to 1997, treatment 
records from MacDill Air Force Base dated from 1985 to 1996, 
and the veteran's contentions, such as those raised at his 
personal hearing in 1999.  Only the evidence pertinent to the 
issues on appeal is discussed below.


II.  Entitlement to service connection for tinea pedis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001).

The veteran's service medical records are negative for any 
evidence of tinea pedis; however, he has reported that this 
condition first appeared during active service.  A lay person 
can provide probative eye-witness evidence of visible 
symptoms.  The first medical evidence of the presence of this 
condition was shown on VA examination in April 1997, more 
than 15 years following the veteran's separation from 
service.  The evidence pertaining to the years between 
discharge from service in 1981 and the 1997 diagnosis 
consists only of the veteran's statements to the effect that 
he has continually suffered from this condition. 

The veteran's history of in-service symptomatology and 
treatment of tinea pedis is not credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  He originally submitted a claim to the RO in 
December 1981, less than a month after his separation from 
service, but did not mention tinea pedis.  In fact, his claim 
form was dated and signed while he was still on active duty.  

The service medical records also disclosed no complaints or 
findings of tinea pedis.  Although the veteran said that his 
service medical records dated from 1961 to 1977 showing 
treatment for tinea pedis had been lost while being 
maintained at the Fort Hamilton Health Clinic, the RO 
discussed his service medical records, including those dated 
between 1961 and 1977, in an August 1982 rating decision.  
See Statement in Support of Claim, dated March 6, 1982; VA 
rating decision, dated August 4, 1982; Statement from the 
veteran, received on August 25, 1997; and Transcript of 
personal hearing, dated December 6, 1999.  There was no 
mention of tinea pedis.  Likewise, on review of the service 
medical records in July and October 1997, the RO stated that 
there were no complaints, treatment, or diagnosis of tinea 
pedis.  See VA rating decision, dated July 15, 1997, and SOC, 
dated October 7, 1997.  The contemporaneous medical evidence 
is found to be more probative to the issue on appeal.  The 
Board is aware that the veteran was a combat veteran.  He was 
awarded the Combat Infantryman Badge.  However, he has not 
maintained that he incurred tinea pedis while engaged in 
combat with the enemy.  Accordingly, 38 U.S.C.A. § 1154(b) 
does not apply. 

The lack of any documented treatment for the veteran's 
alleged tinea pedis for more than 15 years after his 
separation from active service, despite complaints of 
continuing symptomatology, also preponderates against a 
finding that he had chronic tinea pedis during service.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Here, there were no complaints or findings of 
tinea pedis upon VA examination in May 1982, including on 
examination of the skin.  Also, a VA examination report dated 
in June 1984, VA treatment records dated from 1994 to 1997, 
and treatment records from MacDill Air Force Base dated from 
1985 to 1998 disclosed no complaints or findings of tinea 
pedis.  Indeed, the veteran's feet were examined in March 
1986 when he got a splinter in his foot, but there was no 
mention of tinea pedis.  In some cases such as this one, the 
absence of evidence is more weighty and persuasive than is 
the evidence that exists.

In sum, the service medical records did not contain any 
evidence of tinea pedis, and this condition was not shown by 
the medical evidence until 1997.  The veteran testified that 
he raised the issue of tinea pedis at the time of his 
retirement, but this is unsupported by the original claim 
form and evidence dated shortly after his separation from 
service.  His history of in-service symptomatology and post-
service continuity of symptomatology lacks credibility.  
Accordingly, a medical opinion is not required in this case 
as there is no reasonable possibility that it would aid in 
substantiating the claim.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for tinea pedis.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2001). 


III.  Entitlement to restoration of a 20 percent rating for 
central serous retinopathy, currently rated as 10 percent 
disabling

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

An evaluation between 10 and 100 percent will be assigned for 
detached retina under Diagnostic Code 6008 by application of 
Diagnostic Code 6009, which is based on impairment of visual 
acuity or field loss, pain, rest requirements or episodic 
incapacity.  An additional rating of 10 percent is awarded 
during continuous active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6008 and 6009 (2001). 

Diagnostic Code 6011 provides that a 10 percent evaluation is 
warranted for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated, enlarged, or diminished 
image.   38 C.F.R. § 4.84a, Diagnostic Code 6011 (2001).

In an August 1982 rating decision, the RO granted the veteran 
service connection for central serous retinopathy, effective 
from December 1, 1981.  A 20 percent rating was assigned, 
consisting of a 10 percent rating under Diagnostic Code 6011 
for a defect of the retina combined with a 10 percent rating 
under Diagnostic Code 6008 for a finding of active pathology.  
The RO continued the 20 percent rating for central serous 
retinopathy in July 1984.

In a July 1997 rating decision, the RO proposed reducing the 
disability rating for the veteran's central serous 
retinopathy from 20 percent to 10 percent disabling.  A 
November 1997 rating decision implemented that proposal, 
effective from March 1, 1998.

Concerning the veteran's claim for restoration of a 
20 percent rating, the issue is whether the RO was justified, 
by a preponderance of the evidence, in reducing the veteran's 
rating.  If not, the veteran's rating must be restored.  See 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The Board is 
required to ascertain in any rating reduction case, based 
upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-421.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2001).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.  

For ratings which are in effect for five years or more, the 
RO must consider the provisions of 38 C.F.R. § 3.344(a) and 
(b) before it may order a reduction in rating.  38 C.F.R. 
§ 3.344(c) (1999).  The United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown, 5 Vet. App. at 417-18.

In this case, the disability rating for the veteran's 
service-connected central serous retinopathy had been in 
effect for more than five years as of the date it was reduced 
on March 1, 1998.  Therefore, the provisions of 38 C.F.R. 
§ 3.344 were for application.  38 C.F.R. § 3.344(c) (2001).

In determining whether a reduction in rating that had been in 
effect for at least five years was proper, VA must consider 
the following: (1) the entire record of examinations and the 
medical-industrial history must be reviewed in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete; (2) if finding that an 
examination was less "full and complete" than those 
examinations on which payments were authorized or continued, 
that examination will not be used as a basis for a rating 
reduction; (3) ratings for diseases subject to temporary or 
episodic improvement, such as psychotic reactions, will not 
be reduced on any one examination except where all the 
evidence of record "clearly warrants the conclusion that 
sustained improvement has been demonstrated"; and (4) 
although "material improvement" is clearly reflected, it 
must be considered whether the evidence makes it "reasonably 
certain" that the improvement will be maintained under the 
"ordinary conditions of life."  38 C.F.R. § 3.344(a) 
(2001); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); 
Brown, 5 Vet. App. at 419.

The evidence upon which the veteran's 20 percent rating was 
assigned and continued included the service medical records 
and VA examination reports dated in June 1982 and June 1984.  
The service medical records, as discussed by the RO in 1982, 
showed that the veteran had a central serous retinopathy of 
the left eye in 1981.

On VA examination in 1982, the veteran reported that he was 
unemployed.  He complained of blurred vision in his left eye.  
His visual acuity was 20/20 on the right and 20/60+1 on the 
left, corrected to 20/40.  The visual fields were full.  In 
the left eye, there was a centrally located area of 
subjective desaturation of color.  On Amsler grid, the doctor 
noted that horizontal lines near the fix point looked fuzzy, 
but the veteran denied metamorphopsia.  A Polaroid photo 
dated August 7, 1981, showed "typical central serous 
retinopathy" at that time.  Pertinent diagnoses included 
central serous retinopathy.  The doctor stated that the 
veteran's left eye still showed slight, but visible, serous 
elevation and that there was no retinal detachment.  Upon VA 
examination by the same doctor in 1984, the veteran reported 
no changes since the 1982 examination.  His visual acuity was 
20/20 on the right and 20/60+2 on the left, corrected to 
20/40.  The impression was old central serous retinopathy. 

Evidence upon which the rating reduction from 20 percent to 
10 percent was based included VA treatment records covering 
the period from 1994 to 1997, treatment records from MacDill 
Air Force base dated from 1985 to 1996, and a VA report of 
examination dated in April 1997.  

On eye evaluation at MacDill Air Force Base in May 1993, the 
veteran's visual acuity was 20/15 on the right and 20/50 on 
the left, corrected to 20/40.  There was a small retinal 
pigment epithelium and drusen at the macula in the left eye.  
The assessment was questionable age-related macular 
degeneration.  The veteran's eyes were described as stable by 
history.  His eyes were again evaluated in September 1993.  
Visual acuity was 20/20 on the right and 20/80+1 on the left.  
There were pigment disturbances at the macula in the left 
eye.  The assessment was old, retinal pigment epithelium due 
to central serous retinopathy, inactive. 

Upon VA eye examination in April 1997, the veteran complained 
of chronic floaters for the last three to four years.  
Uncorrected visual acuity in the right eye was 2/30 near and 
20/20 distance.  This was corrected to 20/20 near and 20/20 
distance.  Uncorrected visual acuity in the left eye was 
20/400 near and 20/100 distance.  This was corrected to 
20/50- near and 20/60- distance.  There was no visual field 
defect.  On Amsler grid, there were some wavy lines seen in 
the superior temporal quadrant.  There were also retinal 
pigment defects mildly in the macula, drusen in the macula, 
and a circular area of slight discoloration in the macula 
which was flat.  There was no evidence of subretinal fluid or 
cysts.  There was a small area of retinal pigment hyperplasia 
in the inferotemporal quadrant of the periphery.  The retina 
was attached to beyond the equator.  Pertinent diagnoses 
included age-related macular degeneration bilaterally; 
history of central serous retinopathy, now resolved with 
residual discoloration of the macular area, probably 
secondary to a previous neurosensory retinal detachment which 
has now resolved, with no evidence of active disease and no 
retinal detachment; blurred vision and metamorphopsia of the 
left eye, probably related to age-related macular 
degeneration and previous history of central serous 
retinopathy; and metamorphopsia of the right eye, probably 
related to age-related macular degeneration.  

A VA treatment record dated in September 1997 showed that the 
veteran had a history of central serous retinopathy versus 
age-related macular degeneration of the left eye.  Visual 
acuity was 20/20 on the right and 20/70 on the left.  Vision 
was described as stable, although it was noted that it may be 
slightly worsening since 1981.  In the left eye, there were 
drusen and small retinal pigment epithelium defects.  
Pertinent diagnoses included questionable age-related macular 
degeneration and questionable history of central serous 
retinopathy.  

Treatment records from MacDill Air Force Base showed that on 
routine evaluation in November 1997 the veteran was diagnosed 
as having a history of central serous retinopathy, stable.  
His visual acuity was 20/25- on the right and 20/100 on the 
left, corrected to 20/70.  He complained of blurred vision in 
January 1998.  It was noted that he was retired in February 
1998.

The evidence supports restoration of a 20 percent disability 
evaluation for the veteran's service-connected central serous 
retinopathy.  In comparing the medical evidence on which the 
20 percent rating was based with that on which it was 
reduced, the reduction in rating was not supported by a 
preponderance of the evidence.

As noted above, the 20 percent rating assigned in 1982 
consisted of a 10 percent rating under Diagnostic Code 6011 
for a defect of the retina combined with a 10 percent rating 
under Diagnostic Code 6008 for a finding of active pathology.  
With respect to Diagnostic Code 6011, the recent medical 
records show that the veteran continues to suffer from 
blurred vision, and now metamorphopsia, which have been 
associated at least in part with his history of central 
serous retinopathy.  Metamorphopsia is defined as "a 
disturbance of vision in which objects are seen as distorted 
in shape."  Dorland's Illustrated Medical Dictionary, 1022 
(28th ed. 1994).  Therefore, a 10 percent rating is still 
warranted for centrally located irregularities of the retina 
with irregular image.

Concerning Diagnostic Code 6008, the veteran's central serous 
retinopathy is now healed without any active pathology.  The 
condition has been described as inactive and resolved, and 
the VA examiner in April 1997 specifically stated that there 
was no evidence of active disease.  However, the veteran does 
suffer from impairment of visual acuity.  A VA examiner in 
September 1997 noted that his vision had slightly worsened, 
and this was supported by objective findings.  For example, 
in 1982 and 1984 the veteran's visual acuity of the left eye 
was correctable to 20/40. When visual acuity with correction 
was tested recently, such as in April and November 1997, it 
was correctable only to 20/60 and 20/70.


For a rating for visual impairment, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (2001).  Because 
service connection is in effect only for the left eye and the 
veteran is not totally blind, vision in the right eye must be 
considered to be normal, 20/40 or better.  38 C.F.R. § 3.383 
(2001).  In such instances, visual acuity of the service-
connected eye is rated 0 percent when corrected distant 
visual acuity is 20/40 or better; it is rated 10 percent when 
it is 20/50, 20/70 or 20/100.  38 C.F.R. §§ 4.83a, 4.84a, 
Diagnostic Code 6079 (2001).  Accordingly, a separate 10 
percent rating is warranted for impairment of visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6008, 6009, 6079 
(2001).  The manifestations attributable to decreased visual 
acuity are separate and distinct from the symptomatology 
(i.e., seeing objects as distorted in shape) for which the 
veteran is being compensated under Diagnostic Code 6008.  See 
38 C.F.R. § 4.14 (2001); Esteban v. Brown, 6 Vet. App. 259 
(1994).  There was no visual field defect, and the veteran 
did not report any pain, rest requirements, or episodic 
incapacity. 

Some of the veteran's left eye symptomatology has been 
attributed to his nonservice-connected macular degeneration 
of the left eye.  However, because the Board is unable to 
determine to what extent his blurred vision, metamorphopsia, 
and decreased visual acuity are attributable to the service-
connected central serous retinopathy, as opposed to the 
nonservice-connected left eye condition, reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 
(2001).     

In view of the foregoing, there is not a preponderance of the 
evidence to support the reduction in the veteran's disability 
rating from 20 percent to 10 percent, effective from March 1, 
1998.  The recent medical records do not show "material 
improvement" that is "reasonably certain" to be maintained 
under the "ordinary 

conditions of life."  Therefore, entitlement to restoration 
of the previously assigned 20 percent rating for service-
connected central serous retinopathy is granted.

ORDER

Entitlement to service connection for tinea pedis is denied.

Restoration of a 20 percent rating for central serous 
retinopathy is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

